Pannell, Judge.
1. In the present case, a suit by a guest passenger against the driver of an automobile, seeking recovery for injuries suffered as a result of the plaintiff being thrown from the automobile when it overturned on a highway, the jury was authorized to find that the sudden locking of the left front wheel of the automobile was accidental and created an emergency, and presented the question of whether thereafter *259the defendant exercised ordinary care in operating the automobile so as to prevent its overturning. A charge by the court to the effect that one who is confronted with a sudden emergency is not held to the same degree of care and diligence as under ordinary circumstances was not error as against the contention that the evidence did not authorize the charge.
Argued July 5, 1966
Decided'September 6, 1966.
Joseph E. Cheeley, for appellant.
Freeman & Hawkins, Joe C. Freeman, Thomas H. Harper, Merritt Ac Pruitt, for appellee.
2. Enumeration of error number 1 and enumeration of error number 2 complain of inaccuracies in a charge relating to accident and a charge relating to the right of recovery on acts of negligence alleged in the petition. The record nowhere discloses or indicates that any exception as to these charges was made as provided in Section 17 of the Appellate Practice Act of 1965 (Ga. L. 1965, pp. 18, 31), as amended by Section 6Í of the Act of 1966 (Ga. L. 1966, pp. 493, 498; Code Ann. § 70-207). These enumerations of error therefore present nothing for review. Strong v. Palmour, 113 Ga. App. 750 (149 SE2d 745); King v. Adams, 113 Ga. App. 708 (149 SE2d 548).
3. The evidence was amply sufficient to authorize the verdict finding in favor of the defendant, and there being no errors, as above set forth, the trial court did not err in overruling the plaintiff’s motion for a new trial.

Judgment affirmed.


Felton, C. J., and Frankum, J., concur.